Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pietro et al (US Pub. No. 2015/0195146), hereafter, “Di Pietro,” in view of Wang et al (US Pub. No. 2006/0100969), hereafter, “Wang.”

 As to claim 1, Di Pietro discloses a method comprising: 
receiving, at a service, a feature availability report indicative of which telemetry variables are available at a device in a network ([0071], particularly, “Simplified examples of techniques for using a learning machine (LM) in a computer network are shown in FIGS. 4A-7E, according to various embodiments. In FIGS. 4A-4G, a network node/device (e.g., FAR-1 executing a first machine learning model) may initiate the collection of feature data used as inputs to the model.” “feature data” used to measure network performance reads on “telemetry data”); 
selecting, by the service, at least a subset of the data features for input to a machine learning model, based on their associated resource costs and on their respective impacts on one or more performance metrics for the machine learning model ([0089], “The techniques herein thus dynamically select the node and the type of aggregation to be performed (e.g., filter the feature data, send the data less frequently, send the data more frequently, etc.).” and [0122], particularly, “The techniques described herein, therefore, provide for the dynamic aggregation of feature data used by a machine learning model in a network. The techniques provide for mechanisms whereby the devices that aggregate the data and/or the types of aggregation performed are dynamically selected.”)); 
training, by the service, the machine learning model to evaluate the selected data features ([0071], particularly, “In FIGS. 6A-6P, various techniques are shown to train the learning machine. Finally, as shown in FIGS. 7A-7E, a trained machine learning model may be used within the network, for example, to detect a network attack.”); and 
 as input to the machine learning model ([0072] particularly, “In FIGS. 6A-6P, various techniques are shown to train the learning machine. Finally, as shown in FIGS. 7A-7E, a trained machine learning model may be used within the network, for example, to detect a network attack.” and [0075]).
However, Di Pietro does not explicitly disclose receiving, at the service, resource costs associated with data features that the device could compute from the telemetry variables and using the computed data features as additional input to the machine learning model.
But, Wang discloses receiving, at a service, resource costs associated with data features that the device could compute from variables and using the computed data features as additional input to the machine learning model ([0010], particularly, “The cost estimator is used to build a cost estimation model by using the feature values extracted from the training data. The feature extractor obtains these feature values from the underlying data, and the cost estimator uses the extracted feature values as inputs. The applying procedure uses the cost estimation model to calculate costs and statistics for an actual data stream.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of DiPetro and Wang in order to provide a more robust machine learning method that takes into account the cost of operations (i.e. Wang’s teaching) so as to provide for a more resource efficient system.

As to claims 9 and 17, they are rejected by a similar rationale to that set forth in claim 1’s rejection.
 
As to claims 2, 10, and 18, the teachings of Di Pietro and Wang as combined for the same reasons set forth in claim 1’s rejection further disclose the one or more performance metrics for the machine learning model are indicative of a recall or precision of the machine learning model (Di Pietro, [0098]-[0101], the data collected is optimized so as to produce the most precise results possible out of the model).

As to claims 3, 11, and 19, the teachings of Di Pietro and Wang as combined for the same reasons set forth in claim 1’s rejection further disclose the service selects the data features for input to the machine learning model to achieve at least a minimum recall or precision (Di Pietro, [0098]-[0101], the data collected is optimized so as to produce the most precise results possible out of the model) .

As to claims 4 and 12, the teachings of Di Pietro and Wang as combined for the same reasons set forth in claim 1’s rejection further disclose the feature availability report is further indicative of available resources on the device comprising one or more of: available memory, computing power, or battery of the device, and wherein the service selects the data features for input to the machine learning model based further on the available resources on the device (Di Pietro, [0077], particularly, “In a first aspect, the techniques herein provide a methodology for detecting an overload of feature related messages in a network… For example, such a situation may occur in LLNs where the router hosting the LM has limited CPU power (e.g., an ARM-based microcontroller) or in a high-speed network (e.g., a switching network) where the bottleneck is not the network bandwidth but the CPU on a low-end switch.”).

As to claims 5, 13, and 20, the teachings of Di Pietro and Wang as combined for the same reasons set forth in claim 1’s rejection further disclose determining, by the service, the impacts of the data features on one or more performance metrics for the machine learning model by evaluating how injecting noise into each of the data features affects the one or more performance metrics for the machine learning model (Di Pietro, [0051]).

As to claims 6 and 14, the teachings of Di Pietro and Wang as combined for the same reasons set forth in claim 1’s rejection further disclose the resource costs associated with a particular data feature are indicative of resources consumed by the device collecting the telemetry variables from which that data feature is computed (Wang, [0010]).

As to claims 7 and 15, the teachings of Di Pietro and Wang as combined for the same reasons set forth in claim 1’s rejection further disclose the machine learning model is configured to make a health inference about the network from the selected data features (Di Pietro, [0084]-[0085]).

As to claims 8 and 16, the teachings of Di Pietro and Wang as combined for the same reasons set forth in claim 1’s rejection further disclose receiving, at the service, feature availability reports from the device over time; and dynamically adjusting which of the data features are selected for input to the machine learning model, based on the received feature availability reports (Di Pietro, [0089], “The techniques herein thus dynamically select the node and the type of aggregation to be performed (e.g., filter the feature data, send the data less frequently, send the data more frequently, etc.).”).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 11,029,972 (Vichare et al) –The information handling system comprises a data bus coupled to a processor and a non-transitory computer-readable storage medium and the processor executing computer program code instructions that interact with multiple computer operations and that is provided for iteratively sampling field performance data of the information handling system during multiple learning windows. The learning windows has a preset duration and occurring at a preset frequency according to optimal learning window parameters, where the optimal learning window parameters are determined based on accuracy of previous application of a predetermined statistical model to test performance data (230) of the information handling system as previously sampled during testing.
US Pat. 10,607,155 (Shen et al) – The method involves determining subset of tasks that have a straggler task set in the job. The distributed computing system is used to perform a machine-learning algorithm with a teacher using the input set which has the performance attribute of tasks. The performance attribute is comprised of each attribute of tasks observed during execution of the job using the label in which the machine-learning algorithm with a teacher is generated from the determination of the straggler task set. Application of the machine-learning algorithm with a teacher is used to produce identification of the rule set which defines the conditions that show which task is a straggler task in the job based on the performance attribute of these tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452